Citation Nr: 1130227	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for anal pruritus.

4.  Entitlement to a rating in excess of 10 percent for a painful pressure scar of the right heel with callous.

5.  Entitlement to a rating in excess of 20 percent for the residuals of compression fracture at L2 and L3 with deformity of a vertebral body.

6.  Entitlement to special monthly compensation for loss of use of the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on April 15, 2009, pursuant to a Joint Motion for Partial Remand filed by the parties which vacated an October 2006 Board decision as to the increased rating issues remaining on appeal and remanded these matters for additional development.  These issues initially arose from a December 1996 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the RO in Detroit, Michigan.  The service connection issues on appeal arose from a December 2005 rating decision.  The Board, among other things, remanded the issues remaining on appeal for additional development in October 2009.

The Board notes that a March 2011 rating decision granted entitlement to service connection for left knee osteoarthritis.  The Veteran was notified by correspondence dated in March 2011 that the determination was considered a full grant of the issue on appeal as to this matter.

The issues of entitlement to service connection for hypertension, erectile dysfunction, and anal pruritus, entitlement to a rating in excess of 20 percent for the residuals of compression fracture at L2 and L3 with deformity of a vertebral body, and entitlement to special monthly compensation for loss of use of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On March 31, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal was requested for the issue of entitlement to a rating in excess of 10 percent for a painful pressure scar of the right heel with callous.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to a rating in excess of 10 percent for a painful pressure scar of the right heel with callous by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to a rating in excess of 10 percent for a painful pressure scar of the right heel with callous and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter and it is dismissed.


ORDER

The appeal as to entitlement to a rating in excess of 10 percent for a painful pressure scar of the right heel with callous is dismissed.


REMAND

A review of the record shows the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) duties to assist and of the information and evidence necessary to substantiate his remaining claims.  The Board finds, however, that additional development is required as to these matters.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, in statements in support of the issues remaining on appeal the Veteran asserted that treatment records pertinent to his claims from the Columbus, Ohio, VA Outpatient Clinic had not been associated with his claims file.  He identified no specific treatment or treatment dates.  See Statement in Support of Claim, dated in March 2011.  The Board notes, however, that he indicated he received current treatment at this facility and the available record shows records from the facility were last obtained in April 2006.  

The Board also notes that the Veteran was provided VA examinations in March 2010, but that the examiner did not address the Veteran's specific claim that he had erectile dysfunction and anal pruritus as a result of medication for his service-connected disabilities.  A spine examination report provided range of motion study findings for the thoracolumbar spine with extension from 0 to 90 degrees, without additional comment as the apparent irregularity of motion.  VA regulations show normal extension is from 0 to 30 degrees.  See 38 C.F.R. § 3.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), (2010).  The examiner also noted objective abnormalities of the thoracic sacrospinalis including pain with motion, but subsequently stated there was no objective evidence of pain on active motion and no objective evidence of pain following repetitive motion.  These reports appear to be inconsistent.  Therefore, the Board finds that additional development is required for an adequate determination of the issues remaining on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  He should be requested to provide specific identifying information as to any VA treatment records he believes are missing from his claims file and should be obtained in support of his claims.

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has hypertension, erectile dysfunction, or anal pruritus disabilities that are proximately due to or aggravated as a result of service or a service-connected diabetes mellitus disability.  The examiner must address the Veteran's specific claim that he has erectile dysfunction and anal pruritus as a result of medication for his service-connected disabilities.  All indicated tests and studies are to be performed.  The examination should be conducted following the protocol in any applicable VA disability examination worksheet.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  Any opinion provided should be reconciled with the prior medical findings of record.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA orthopedic examination for an opinion as to the current nature and severity of his service-connected thoracolumbar spine disability.  All indicated tests and studies are to be performed, to include range of motion studies.  The examiner must address whether there is any additional limitation of motion due to pain or functional loss.  The examination should be conducted following the protocol in any applicable VA disability examination worksheet.

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


